DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Remarks - 35 USC § 101
Claim 20 include the limitation “a computer readable storage medium”, which is interpreted in view of the applicant specification, published version paragraphs [0119] “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.  However, the specification, paragraph [0119] also discloses that “computer readable storage medium may be, for example, but is not limited to, an electronic storage device”.  
The applicant is suggested to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) in view of Lymberopoulos et al. (US 2013/0226837).
	
Regarding claim 1, SAMPATH teaches a method, comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0042]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0042]); 
determining, using the computer hardware, a content type for the universal resource locator ([0042] “identify one or more file types associated with the content”, [0043], [0046]-[0047]);
performing, using the computer hardware, natural language processing on the electronic message ([0055]-[0057]) to determine an action importance corresponding to the universal resource locator ([0049]-[0050], [0050]); 
pre-fetching ([0042], [0060]), using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, the content type of the universal resource locator, and the action importance ([0086], [0088]); and 
providing the electronic message and the at least a portion of the content to a client device of the user ([0088] “the content is to be forwarded to a destination device (e.g., client device)”, [0089]).

SAMPATH teaches “pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL” [0022].  The metadata from the content is analyzed and classified into categories [0042]-[0043].  Based on the categories the content is processed [0049].  Therefore, it is reasonable to conclude that the content is pre-fetched based on the assigned categories as well.   On the other hand, if such interpretation isn't sufficient and SAMPATH does not explicitly teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invnetion to modify the teachings of SAMPATH to include prefetching based on metadata as disclosed by Lymberopoulos.  Doing so would provide a faster web browsing or other device experience with the same or lower radio energy dissipation (Lymberopoulos [0048]).

Regarding claim 11, SAMPATH teaches a system, comprising: a processor configured to initiate executable operations including: determining metadata for an electronic message directed to a user; detecting a universal resource locator within a body portion of the electronic message; determining a content type for the universal resource locator; performing natural language processing on the electronic message to determine an action importance corresponding to the universal resource locator; pre-fetching at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, the content type of the universal resource locator, and the action importance; and providing the electronic message and the at least a portion of the content to a client device of the user.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, SAMPATH as modified teaches the method and the system, further comprising: determining whether to pre-fetch (Lymberopoulos [0004] (see “Determining whether to pre-fetch”, [0014]) the at least a portion of the content specified by the universal resource locator using 

Regarding claims 3 and 13, SAMPATH as modified teaches the method and the system, further comprising: 
creating a feature vector from the metadata, the content type of the universal resource locator, and the action importance (Lymberopoulos [0015], [0021], [0024]-[0025], SAMPATH [0047]); 
wherein the machine learning model determines a classification of the electronic message (SAMPATH [0048]-[0049]) indicating whether to pre-fetch the at least a portion of the content based on the feature vector (Lymberopoulos [0025], [0041]).

Regarding claims 9 and 18, SAMPATH as modified teaches the method and the system, further comprising: only retrieving the at least a portion of the content in response to performing a successful security analysis of the universal resource locator (SAMPATH [0049]-[0050], [0052], [0057], [0090]).

Regarding claim 20, SAMPATH teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations comprising: determining metadata for an electronic message directed to a user; detecting a universal resource locator within a body portion of the electronic message; determining a content type for the universal resource locator; performing natural language processing on the electronic message to determine an action importance corresponding to universal resource locator; pre-fetching at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, the 
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 4-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) as modified and in further view of Eldawy (US 9,602,619).

Regarding claims 4 and 14, SAMPATH as modified teaches the method and the system, further comprising: comparing 
SAMPATH as modified does not explicitly teach, but Eldawy discloses comparing the classification with pre-fetch preferences for the user (C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invnetion to modify the teachings of SAMPATH as modified to include comparing the classification with pre-fetch preferences for the user as disclosed by Eldawy.  Doing so would provide an efficient way for to buffer, load and/or play digital content requested by a user (Eldawy C3L33-35)



Regarding claim 6, SAMPATH as modified teaches the method of claim 5, further comprising: in response to the user updating the pre-fetch preferences, leaving the machine learning model unchanged (Lymberopoulos [0045]-[0048], Eldawy C10L58-67, C13L57-67, C14L13-33, C25L14-28, 52-67).

Regarding claims 7 and 16, SAMPATH as modified teaches the method of claim 5, further comprising: in response to the user leaving the pre-fetch preferences unchanged (Lymberopoulos [0045]-[0048], Eldawy C10L58-67, C13L57-67, C14L13-33, C25L14-28, 52-67), retraining the machine learning model using the feature vector of the electronic message (SAMPATH [0044], [0061]-[0062], [0092], [0097], Lymberopoulos [0018], [0021], [0037], [0044]).

Claims 8, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) as modified and in further view of Akhtar et al. (US 2012/0149346).

Regarding claims 8 and 17, SAMPATH as modified teaches the method and the system, wherein the data processing system requires credentials for accessing the at least a portion of the content, wherein the pre-fetching comprises: 

providing authentication 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invnetion to modify the teachings of SAMPATH as modified to store credentials as disclosed by Akhtar.  Doing so would allow end users to download content from content servers, some examples of which are Facebook, YouTube, NetFlix (Akhtar [0003]).

Regarding claims 10 and 19, SAMPATH as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user (Akhtar [0039]-[0091]), querying the user for a type of the universal resource locator to be included in the pre-fetch preferences (Akhtar [0040], [0042], [0045]-[0046]).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) as modified and in further view of Chen et al. (US 2016/0156732).

Regarding claims 10 and 19, SAMPATH as modified teaches does not explicitly teach, however Chen discloses the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user ([0090]-[0091]), querying the user for a type of the universal resource locator to be included in the pre-fetch preferences ([0094], [0097]).
.

Claims 1, 11 and 20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al. (US 2017/0272525) in view of Akhtar et al. (US 2012/0149346).

	
	Regarding claims 1, 11 and 20, Bhagwan teaches a method, a system and a computer program product comprising a computer readable storage medium having program instructions embodied therewith comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0029]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0025]); 
determining, using the computer hardware, a content type for the universal resource locator ([0042]);
performing, using the computer hardware, natural language processing on the electronic message ([0050]) to determine an action 
pre-fetching, using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system ([0032]) based on the metadata, the content type of the universal resource locator, and the action 

Bhagwan does not explicitly teach, however Akhtar discloses an action importance ([0042]-[0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invnetion to modify the teachings of Bhagwan to include an action importance as disclosed by Akhtar.  Doing so would optimize a pre-fetch operations so that UE resources are allocated more effectively to download assets that the end user (Akhtar [0045]).

The dependent claims are rejected in further view of SAMPATH (US 2014/0254379), Lymberopoulos et al. (US 2013/0226837), Eldawy (US 9,602,619), Akhtar et al. (US 2012/0149346) and Chen et al. (US 2016/0156732) as indicated in the primary rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 16, 2021